Citation Nr: 0032433	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  94-25 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial schedular disability evaluation in 
excess of 30 percent on and after September 1, 1992 for the 
service-connected left medullary syndrome.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

D. Dean

INTRODUCTION


The appellant had active air service from March 1961 to March 
1965.  This matter comes to the Board of Veterans' Appeals 
(Board) from rating determinations by the Los Angeles and 
Reno Regional Offices (ROs) of the Department of Veterans 
Affairs (VA).  The case was last before the Board in January 
1999, when it was remanded to the RO for further development 
of the evidence.  

On or about February 29, 2000, the RO denied the appellant's 
claims seeking an increased rating for hypertensive 
cardiovascular disease and a temporary total rating under 
38 C.F.R. § 4.29.  He was notified of these determinations by 
letter on that date, with a copy of the relevant rating 
decision enclosed; however, the claims file does not 
currently reflect a copy of the underlying rating action.  
This matter is referred to the RO's attention for appropriate 
remedial action.  


REMAND

The Board notes that the appellant failed to report for a 
scheduled VA neurological examination in January 2000.  
However, he subsequently notified the RO in writing in March 
2000 that he had been "out of town" at that time and was 
willing to report for another examination.  The RO has not 
adequately responded to this written communication from the 
appellant, thereby requiring another remand of this appeal.  

In addition, although the VA examiner who examined the 
appellant in March 1999 reported that none of his current 
symptoms at that time could be attributed to his February 
1992 stroke, the Board had also requested in the January 1999 
remand that a medical expert examine the claims file and 
enumerate which of the appellant's symptoms "reported since 
September 1992" were attributable to the service-connected 
stroke.  This has not been done, and a correct schedular 
rating cannot be assigned without this information.  The 
Board observes in connection with this case that the U. S. 
Court of Appeals for Veterans Claims (the Court) has held 
that a remand by the Board confers on the veteran, the right 
to compliance with the remand order, and it imposes on VA a 
concomitant duty to ensure compliance with the remand.  
Stegall v. West, 11 Vet. App. 268 (1998).  

Finally, it is noted that, following a six-month total rating 
assigned pursuant to Diagnostic Code 8008 of VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4, 
a 30 percent schedular rating was assigned, effective 
September 1, 1992, under Code 6205, pertaining to Meniere's 
syndrome.  (See Rating Decision dated in December 1995.)  
This rating was primarily based on the alleged frequency and 
severity of episodes of vertigo (dizziness; falling to the 
right) experienced by the appellant, which were attributed by 
the Los Angeles RO to the service-connected left medullary 
syndrome.  However, the latest VA examiner in March 1999 
indicated that the appellant's only genuine episode of 
vertigo occurred in 1990, i.e., before the stroke, and that 
"this in no way relates his current problem with the lateral 
medullary infarction."  

It thus appears that vertigo is not, and never has been, a 
symptom of the 1992 stroke, and that it was incorrect to rate 
the residuals of that stroke under Code 6205 insofar as it 
pertained to vertigo, or under any other diagnostic code 
pertaining to vertigo.  It further appears that, once it is 
clearly established which symptoms reported since September 
1992 are attributable to the stroke suffered by the 
appellant, the initial schedular rating on and after 
September 1, 1992 must be readjudicated based on that 
evidence and under one or more of the proper diagnostic codes 
of the Rating Schedule, some of which may have been set forth 
in the April 1999 supplemental statement of the case.  

Accordingly, this appeal is again remanded for the following 
further actions:  

1.  The RO should once again schedule the 
appellant for a comprehensive VA 
examination to establish the current 
nature and severity of his service-
connected left medullary syndrome.  The 
appellant should be advised that, if he 
again fails to report for this 
examination, his current appeal may be 
considered to have been withdrawn.  Cf. 
38 C.F.R. § 3.158.  

2.  Whether the appellant reports for the 
VA examination described above, the 
claims file must be referred to a medical 
expert with the appropriate 
qualifications (preferably the VA 
examiner who conducts the examination 
above) for clarification as to 
specifically which, if any, of the 
appellant's documented and reported 
symptoms since September 1992 are 
properly viewed as symptoms of his 1992 
stroke and thus are to be considered in 
rating the residuals of that stroke.  The 
appeal should not be returned to the 
Board without incorporating this 
information into the claims file.  

3.  The RO should next completely 
readjudicate the issue on appeal under a 
diagnostic code or codes other than 6205, 
or any other code pertaining to vertigo.  

If the benefits sought are not granted, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, and if the appeal is not viewed as having been 
withdrawn, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is so informed, but he may furnish 
additional evidence and/or argument on the matter while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. F. GOUGH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board appealable to the U.S. Court of Appeals 
for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).



